Citation Nr: 0936537	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-00 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to restoration of a 10 percent rating for 
service-connected recurrent subluxation of the right knee for 
the period since April 1, 2006, to include whether the 
reduction to 0 percent was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to January 
1984 and from September 1989 to January 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 RO rating decision that 
reduced the rating for the Veteran's service-connected 
recurrent subluxation of the right knee from 10 percent to 0 
percent (noncompensable), effective April 1, 2006.  In July 
2009, the Veteran testified at a Board videoconference 
hearing.  

The January 2006 RO decision (noted above) also reduced the 
rating for the Veteran's service-connected posterior lateral 
rotary instability of the left knee from 10 percent to 0 
percent (noncompensable), effective April 1, 2006.  In 
February 2006, the Veteran filed a notice of disagreement, 
and a statement of the case was issued in November 2006.  A 
November 2006 RO decision granted restoration of a 10 percent 
rating for the Veteran's service-connected posterior lateral 
rotary instability of the left knee, effective October 3, 
2006.  In his January 2007 VA Form 9, to include an attached 
appeal response form, the Veteran confined his appeal to the 
issue of entitlement to restoration of a 10 percent rating 
for service-connected recurrent subluxation of the right knee 
for the period since April 1, 2006, to include whether the 
reduction to 0 percent was proper.  The Board notes that the 
RO incorrectly listed the issue of entitlement to restoration 
of a 10 percent rating for service-connected posterior 
lateral rotary instability of the left knee for the period 
since April 1, 2006, to include whether the reduction to 0 
percent was proper, in a June 2008 supplemental statement of 
the case.  It is clear, however, that the record does not 
reflect that a timely substantive appeal has been submitted 
as to that issue.  In fact, in a subsequent July 2008 VA Form 
9, the Veteran specifically did not list that issue.  Thus, 
the Board does not have jurisdiction over that claim.  38 
C.F.R. §§ 20.200, 20.202, 20.302.  


FINDINGS OF FACT

1.  In February 1996, the RO granted service connection for a 
right knee disability (recurrent subluxation of the right 
knee with degenerative changes), effective January 2, 1996.  

2.  In January 2004, the RO continued a 10 percent rating for 
the Veteran's service-connected recurrent subluxation of the 
right knee (re-characterized as based on instability or 
subluxation) and granted a separate 10 percent rating for 
degenerative joint disease of the right knee (based on 
limitation of motion), effective January 2, 2002.  The RO 
also assigned a temporary total rating (100 percent) for the 
Veteran's degenerative joint disease of the right knee from 
April 3, 2002 to May 31, 2002.  

3.  In October 2005, the RO proposed to reduce the rating for 
recurrent subluxation for the right knee from 10 percent to 0 
percent (noncompensable), based apparently upon the results 
of January 2004 and August 2005 VA orthopedic examination 
reports.  

4.  By a January 2006 rating decision, the RO reduced the 
rating for the Veteran's recurrent subluxation of the right 
knee from 10 percent to 0 percent (noncompensable), effective 
April 1, 2006.  

5.  At the time of the reduction, the evidence did not 
demonstrate material improvement in the Veteran's recurrent 
subluxation of the right knee to warrant the reduction of his 
10 percent rating.  




CONCLUSION OF LAW

The reduction of the rating for recurrent subluxation of the 
right knee from 10 percent to 0 percent (noncompensable), 
effective April 1, 2006, was not proper, and the criteria for 
restoration of a 10 percent rating for recurrent subluxation 
of the right knee for the period since April 1, 2006, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.105(e), 3.344, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In light of the favorable disposition of the matter on 
appeal, the restoration of a 10 percent rating for recurrent 
subluxation of the right knee for the period since April 1, 
2006, the Board finds that a discussion as to whether VA's 
duties to notify and assist the Veteran have been satisfied 
is not required.  The Board finds that no further 
notification or assistance is necessary, and that deciding 
the appeal at this time is not prejudicial to the Veteran.  

Analysis of Reduction and Restoration

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

As noted above, the provisions of 38 C.F.R. § 3.105 apply to 
reductions.  When a reduction in evaluation of a service-
connected disability is considered warranted, and a reduction 
will result in a decrease in payment of compensation benefits 
being made, a rating proposing reduction will be prepared 
setting forth all material facts and reasons.  The 
beneficiary will be notified and furnished detailed reasons 
therefore and given 60 days for presentation of additional 
evidence to show that compensation payments should be 
continued at the current level.  38 C.F.R. 
§ 3.105(e).

If additional evidence is not received within that period, a 
final rating action will be taken and the award will be 
reduced effective the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final rating action expires.  Additionally, under 38 C.F.R. § 
3.105(i), the advance written notice concerning a proposed 
rating reduction must inform the beneficiary that he has a 
right to a predetermination hearing provided that a request 
for such a hearing is received by VA within 30 days from the 
date of the notice.  The procedural framework and safeguards 
set forth in 38 C.F.R. § 3.105 governing rating reductions 
are required to be followed by VA before it issues any final 
rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 
(1993).

In the instant case, the RO procedurally complied with 38 
C.F.R. § 3.105 regarding the manner in which the Veteran was 
given notice of the proposed rating reduction and the 
implementation of that reduction.  A letter from the RO to 
the Veteran, dated in November 2005, notified the Veteran of 
the proposed reduction in his disability rating for service-
connected recurrent subluxation of the right knee.  The 
November 2005 letter included a copy of the October 2005 
proposal to reduce, informed the Veteran that he could submit 
additional evidence to show that the compensation payments 
should be continued at the then-current levels and that, if 
no additional evidence was received within 60 days, his 
disability evaluation would be reduced.  Furthermore, he was 
advised of his right to request a personal hearing "to 
present evidence or argument on any important point in [his] 
claim."  

The Veteran did not request a hearing in response to this 
letter.  The Veteran was subsequently afforded a Board 
hearing in July 2009 as to the issue of entitlement to 
restoration of a 10 percent rating for service-connected 
recurrent subluxation of the right knee for the period since 
April 1, 2006, to include whether the reduction to 0 percent 
was proper.  Based on the foregoing, the Board finds that the 
appropriate due process requirements were correctly followed 
by the RO.  

Having found that the due process requirements were correctly 
followed by VA, the next question is whether the reduction to 
0 percent (noncompensable) for recurrent subluxation of the 
right knee was proper based on the evidence of record.  Where 
a rating has been in effect for five years or more, the 
provisions of 38 C.F.R. § 3.344 are applicable.  See 38 
C.F.R. § 3.344; see also Peyton v. Derwinski, 1 Vet. App. 
282, 286-87 (1992).  

In this case, a February 1996 RO decision granted service 
connection and a 10 percent rating for recurrent subluxation 
of the right knee, effective January 2, 1996.  An October 
2005 RO decision reduced the rating for the Veteran's 
service-connected recurrent subluxation of the right knee 
from 10 percent to 0 percent (noncompensable), effective 
April 1, 2006.  As the Veteran's recurrent subluxation of the 
right knee was rated 10 percent disabling for more than five 
years (from January 2, 1996 to March 31, 2006), the 
provisions of 38 C.F.R. § 3.344 are applicable.  

38 C.F.R. § 3.344 provides that, in order for a reduction in 
rating to be warranted, the examination forming the basis of 
the reduction must be full and complete, and at least as full 
and complete as the examination upon which the rating was 
originally based.  Additionally, there must be evidence of a 
material improvement in the disability, and it must be 
reasonably certain that the material improvement found will 
be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344; Kitchens v. Brown, 7 Vet. App. 320 (1995); 
Brown v. Brown, 5 Vet. App. 413 (1993).  

The Veteran contends that his recurrent subluxation of the 
right knee should not be reduced from 10 percent to 0 percent 
(noncompensable), effective April 1, 2006.  He essentially 
alleges that his recurrent subluxation of the right knee has 
not improved and that private and VA treatment records do not 
show material improvement such as to warrant the reduction in 
the assigned disability rating.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Disabilities 
must be reviewed in relation to their history.  38 C.F.R. 
§ 4.1.  The Board interprets reports of examination in light 
of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability.  See 
38 C.F.R. § 4.2 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2008).  Where there is a question 
as to which of two evaluations apply, the higher of the two 
will be assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7 (2008).  The Board will evaluate functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

Under Diagnostic Code 5257, knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2007).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate finding must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 
9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

A February 1996 VA orthopedic examination report noted that 
the Veteran reported that he suffered an injury to his left 
knee during service.  He stated that he subsequently began 
having difficulties with his right knee cap and that although 
he had numerous subluxations of his right knee cap, he had 
never sustained a dislocation of the right patellofemoral 
joint.  At that time, the examiner reported that the 
examination of both of the Veteran's lower extremities 
revealed no focal atrophy of the quadriceps muscles.  The 
examiner stated that the Veteran did have periarticular soft 
tissue swelling around both knees as well as tenderness 
medially and laterally along the patellofemoral joint, left 
greater than right.  The examiner indicated that the 
alignment of the right knee was 4 degrees of valgus.  It was 
noted that range of motion of the Veteran's right knee was 
from 0 to 130 degrees of flexion without palpable medial or 
lateral joint line tenderness.  The examiner reported that 
the Q-angle of the right side measured 12 degrees and that 
there was no evidence of posterior drawer or posterior sag in 
the right knee.  The examiner indicated that the Veteran had 
a negative Lachman's in the right knee.  The impression was 
bilateral anterior knee pain syndrome with subluxation on 
examination of the Veteran's patellofemoral joints, 
bilaterally.  

Following the February 1996 VA orthopedic examination, a 
February 1996 RO decision granted service connection and a 10 
percent rating for recurrent subluxation of the right knee 
with degenerative changes, effective January 2, 1996.  

A subsequent March 1998 VA orthopedic examination report 
related a conclusion that included bilateral knee pain.  The 
examiner indicated that the Veteran had no evidence of 
degenerative changes by clinical or radiographic examination 
and that he had diffuse soft tissue pain, but no evidence of 
instability.  The examiner noted that there was also no 
evidence of dislocation of the patella by history or clinical 
examination.  

An April 1999 VA orthopedic examination reported diagnoses 
including right knee chondromalacia with residual 
intermittent swelling, pain, and crepitation.  It was noted 
that the Veteran's right knee was stable.  The examiner noted 
that the Veteran had no objective dislocation or slippage, 
medially, posteriorly, or anteriorly, of either knee.  

An April 2002 treatment report from Wake Forest University 
Baptist Medical Center noted that the Veteran was seen for 
follow-up of bilateral knee arthroscopies.  The assessment 
was degenerative joint disease, both knees, with significant 
three compartment debridement.  

A July 2002 VA orthopedic examination report related a 
diagnosis of degenerative joint disease of both knees with 
significant three-compartment debridement having just been 
performed.  The examiner did not refer to any instability, or 
lack of instability, as to the Veteran's right knee.  

Private and VA treatment records dated from April 2003 to 
August 2003 show treatment for disorders including right knee 
problems.  For example, an August 2003 private report from 
Wake Forest University Baptist Medical Center, noted that the 
Veteran reported that he had stiffness and achiness as a 
common feature of his bilateral knee symptoms as well as 
occasional swelling, but without locking or catching.  The 
examiner stated that the Veteran had fairly good range of 
motion in both knees, but that he also had some retropatellar 
crepitus of both knees.  It was noted that there was no 
flexion contracture.  The assessment was status post 
arthroscopic debridement, both knees, April 2002, with stable 
course.  

A January 2004 VA orthopedic examination report noted that 
the Veteran reported that he had pain and stiffness in both 
knees.  He stated that he had undergone arthroscopic surgery 
on both knees, twice.  He indicated that he could get flare-
ups with strenuous activity and with standing and walking for 
long periods.  The Veteran reported that he did not run 
anymore.  It was noted that he did not use crutches, braces, 
canes, or corrective shoes.  The Veteran indicated that he 
did not suffer dislocation of the knees and that he had not 
missed work because of his knees.  It was reported that there 
was no inflammatory arthritis.  

The examiner reported that the Veteran had full range of 
motion of the right knee.  The examiner stated that there was 
no fatigue, weakness, or lack of endurance.  The examiner 
indicated that the Veteran had painful motion (apparently 
only with the left knee) and no edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement.  It was noted that the Veteran's weight 
bearing was good, that his gait was normal, and that there 
was no ankylosis of the knees.  The diagnoses included right 
knee injury, status postoperative times two, with residuals.  

In January 2004, the RO continued a 10 percent rating for the 
Veteran's service-connected recurrent subluxation of the 
right knee (re-characterized as based on instability or 
subluxation) and granted a separate 10 percent rating for 
degenerative joint disease of the right knee (based on 
limitation of motion), effective January 2, 2002.  The RO 
also assigned a temporary total rating (100 percent) for the 
Veteran's degenerative joint disease of the right knee from 
April 3, 2002 to May 31, 2002.  

VA treatment records dated from January 2005 to August 2005 
show treatment for several disorders.  

An August 2005 VA orthopedic examination report noted that 
the Veteran reported that he had pain in both knees.  He 
stated that he would have flare-ups with stooping, bending, 
standing for long periods, or with running.  He indicated 
that he did not have dislocation or subluxation of the knees.  
The Veteran related that he had missed only a few days of 
work in the past year because of his knees.  It was noted 
that he didn't use any prosthesis and that he did not have 
inflammatory arthritis.  The examiner reported, as to range 
of motion of the Veteran's right knee, that extension was 0 
degrees and flexion was 95 degrees.  The examiner indicated 
that the Veteran had pain on movement and that he stopped 
when the pain started.  The examiner stated that there was no 
fatigue, weakness, or lack of endurance.  The examiner 
indicated that repetitive motion did not increase the loss of 
range of motion and that it would be speculation on his part 
to estimate the loss of range of motion with a flare-up.  The 
examiner related that the Veteran had painful motion, but no 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, or guarding of movement.  It was 
noted that the Veteran's weight bearing was good, that he 
walked with a limp, and that there was no ankylosis.  The 
diagnosis was subluxation of the patella of the right knee 
with residuals.  

In October 2005, the RO proposed to reduce the rating for 
recurrent subluxation for the right knee from 10 percent to 0 
percent (noncompensable).  The October 2005 RO decision 
discussed the results of the January 2004 and August 2005 VA 
orthopedic examination reports.  

Private and VA treatment records, including VA examination 
reports, dated from December 2005 to June 2009 show treatment 
for disorders including recurrent subluxation of the right 
knee.  

A December 2005 report from Wake Forest University Baptist 
Medical Center noted that the Veteran reported that he had 
increased pain in both knees since July 2005 and that his 
right knee was currently bothering him worse than his left.  
He stated that both of his knees would give away on occasion 
along with locking, especially on the left.  He indicated 
that he had constant pain and stiffness in the right knee.  
The examiner reported that the Veteran had a reasonable range 
of motion of the knee and that he had bilateral effusion.  
The examiner stated that the Veteran had crepitus, 
bilaterally, both in the patellofemoral joint and also in the 
medial compartment and lateral compartment.  The examiner 
indicated that the Veteran had a minimal amount of medial 
laxity.  The assessment was bilateral moderate degenerative 
disease of the knees.  The examiner commented that he did not 
see a significant change in the Veteran's condition since the 
last examination and that the Veteran continued to have 
significant degenerative disease changes in the knees.  

In a January 2006 decision, the RO reduced the rating for the 
Veteran's service-connected recurrent subluxation of the 
right knee from 20 percent to 10 percent, effective April 1, 
2006.  The RO discussed the results of the January 2004 and 
August 2005 VA orthopedic examination reports and indicated 
that they revealed no subluxation or instability.  The RO 
also referred to an August 2003 report from Wake Forest 
University Baptist Medical Center which showed no subluxation 
or lateral instability.  The RO noted that a December 2005 
report from the same facility indicated that there was a 
minimal amount of medial laxity, but that the examiner did 
not indicate whether he was referring to the Veteran's right 
knee or left knee.  The RO reported that no subluxation or 
lateral instability was shown at that time.  

A subsequent October 2006 VA orthopedic examination report 
noted that the Veteran reported that both of his knees would 
give out, laterally.  He stated that they would pop, but that 
there was no instability in either knee.  He indicated that 
he could not ride in the car for long periods because his 
knees would give out.  The Veteran remarked that bending was 
tough and that the giving out of both knees had worsened.  It 
was noted that the course since onset had become 
progressively worse.  

The examiner reported that the Veteran was wearing a brace 
and that he stated that he would try to walk because he was 
trying to manage his weight.  The examiner indicated that 
there were no constitutional symptoms of arthritis and no 
incapacitating episodes oaf arthritis.  The Veteran reported 
that he could stand for about five to ten minutes and that he 
would have to sit down fro about twenty to twenty-five 
minutes before he would attempt to stand again.  He stated 
that he could walk for about a block before the pain became 
unbearable.  The examiner noted that the Veteran complained 
that he had pain, giving way, instability, stiffness, and 
weakness in both knee joints.  The examiner indicated that 
the Veteran reported that he had episodes of dislocation or 
subluxation several times a week in both knees and that he 
stated that he had locking daily or even more often.  It was 
noted that the Veteran's condition affected the motion of 
both knee joints and that he had flare-ups of joint disease a 
couple times each week, which were described as severe.  The 
Veteran stated that he had loss of motion during flare-ups 
and reported that they would last for hours.  The Veteran 
also indicated that his bilateral knees were so tender that 
he could not bear to have the bed covers touch his knees.  

The examiner reported that the Veteran's gait was normal.  As 
to range of motion of the right knee, the examiner indicated 
that the Veteran had extension/flexion of 0 to 85 degrees, 
respectively.  The examiner stated that the pain began at 80 
degrees and that on repetitive use, there was lot of motion 
from 0 to 70 degrees.  The examiner reported that the Veteran 
had crepitation, but no clicks or snaps or grinding.  The 
examiner indicated that there was no instability.  It was 
noted that the Veteran had no patellar abnormality or 
meniscus abnormality.  The diagnosis was bilateral knee 
degenerative joint disease.  

A December 2006 treatment report from Wake Forest University 
Baptist Medical Center noted that the veteran indicated that 
he had recurrent crepitus of both kneecaps, instability, and 
a giving way sensation.  The Veteran stated that his kneecaps 
felt like they were sliding out of position from time to 
time.  The examiner reported that the Veteran had evidence of 
chondromalacia of the patella, bilaterally.  It was noted 
that there were mild apprehension signs and that the anterior 
Drawer test was unremarkable.  The assessment was recurrent 
patella subluxation of both knees; chronic chondromalacia of 
the patellae; and patellofemoral pain related to a service 
injury.  

A March 2007 VA treatment entry noted that the Veteran 
reported that he had pain in both knees that he described as 
arthritis.  He reported that the pain was alleviated with 
rest and that it was aggravated by walking, running, and 
general activity.  As to ligamentous testing, the examiner 
indicated that laxity of the medial collateral ligament was 
negative, bilaterally.  The examiner stated that ligamentous 
testing of the lateral collateral ligament was positive for 
laxity on the right and negative on the left.  The assessment 
included osteoarthritis of the knees.  

A May 2008 VA orthopedic examination report indicated that 
the Veteran complained of right knee pain.  It was noted that 
the Veteran reported no flare-ups or loss of motion during 
flare-ups.  The Veteran stated that he had stiffness, giving 
way, and instability of the right knee.  He also indicated 
that he had swelling and locking, but no redness.  He 
reported that he had lost fourteen days off from work (as a 
police investigator) secondary to right knee comfort.  The 
Veteran related that squatting, bending, and climbing were 
limited at work secondary to his right knee.  He stated that 
he occasionally wore a knee brace and that he was able to 
walk three quarters of a mile.  He reported that he was able 
to stand for 15 minutes and that he was able to sit for one 
to two hours.  

The examiner reported that there was some swelling and 
crepitation of the right knee, but no tenderness or 
instability.  As to active and passive range of motion of the 
right knee, flexion was 90 degrees with pain at 90 degrees 
and extension was 0 degrees with no pain.  It was noted that 
there was no loss of motion secondary to pain, weakness, or 
lack of endurance.  The examiner indicated that there was no 
abnormal weight bearing and no ankylosis.  The diagnoses 
included degenerative joint disease of the right knee.  

A July 2008 statement from M. T. Dean, M.D., noted that he 
performed a knee arthroscopy on the Veteran's knees in 
December 2007.  Dr. Dean stated that at that time, the 
Veteran had bilateral degenerative osteoarthritis and 
chondromalacia.  Dr. Dean indicated that as the Veteran's 
knees became more degenerative and osteoarthritic, there 
became less of an instability issue and more of a pain issue.  
Dr. Dean commented that it was not that the Veteran's 
instability had disappeared, it was just that the long-term 
ramifications of the original instability and cartilage 
injuries had, now, come home to roost as severe 
osteoarthritis.  Dr. Dean remarked that, as such, the 
Veteran's impairment was actually worsening over time and not 
improving.  Dr. Dean remarked that it was beyond his 
capabilities as an orthopedic surgeon to understand how 
someone's impairment could lessen with time as his knees 
were, clearly, worsening in the same setting.  Dr. Dean 
stated that his statement should be taken as a strong letter 
of medical necessity and support for continuing the Veteran's 
impairment rating, at the very least, at the same 10 percent 
level it was at prior to the recent arthroscopies.  

A June 2009 statement from Dr. Dean essentially referred to 
the Veteran's left knee disability.  

After reviewing the applicable rating criteria and the 
objective findings, the Board finds that the 10 percent 
rating for recurrent subluxation of the right knee should be 
restored for the period since April 1, 2006.  The Board finds 
that the January 2004 and August 2005 VA orthopedic 
examination reports, upon which the rating was apparently 
based, were at least as full and complete as the February 
1996 VA orthopedic examination report upon which the rating 
was originally based.  

The question, then, is whether there is clear evidence of a 
material improvement in the Veteran's disability, and whether 
it is reasonably certain that the material improvement found 
would be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344; Kitchens v. Brown, 7 Vet. App. 320 (1995); 
Brown v. Brown, 
5 Vet. App. 413 (1993).  

The Board finds that there is no clear evidence of material 
improvement in the Veteran's recurrent subluxation of the 
right knee as of April 1, 2006 and that the reduction in the 
10 percent rating is not warranted.  The January 2006 RO 
decision reduced the rating for the Veteran's service-
connected recurrent subluxation of the right knee from 20 
percent to 10 percent, effective April 1, 2006.  The RO 
discussed the results of the January 2004 and August 2005 VA 
orthopedic examination reports and indicated that they 
revealed no subluxation or instability.  The Board observes 
that the January 2004 and August 2005 VA orthopedic reports 
did specifically note that the Veteran did not have 
instability of the right knee.  The Veteran also indicated 
that he did not have subluxation or dislocation of the right 
knee at the time of those examinations.  The Board observes, 
however, that other treatment entries and examination report 
do refer to subluxation or instability of the right knee.  
For example, a December 2005 report from Wake Forest 
University Baptist Medical Center indicated that the Veteran 
had a minimal amount of medial laxity.  Although, the 
examiner did not specifically refer to the right knee, it 
appears he was referring to both of the Veteran's knees.  

A subsequent October 2006 VA orthopedic examination report 
noted that the Veteran reported that he had giving way and 
instability in his right knee joint.  The examiner, however, 
indicated that there was no instability of right knee.  A 
December 2006 report from Wake Forest University Baptist 
Medical Center indicated that the Veteran' complained of 
instability and a giving way, including of his right knee.  
The assessment included recurrent patella subluxation of both 
knees.  A March 2007 VA treatment entry noted that 
ligamentous testing of the lateral collateral ligament was 
positive for laxity on the right knee.  A May 2008 VA 
orthopedic examination report noted that the Veteran 
complained of giving way and instability of the right knee.  
The examiner, however, found no instability at that time.  A 
July 2008 statement from Dr. Dean that indicated that it was 
not that the Veteran's instability had disappeared, it was 
just that the long-term ramifications of the original 
instability and cartilage injuries had, now, come home to 
roost as severe osteoarthritis.  Dr. Dean remarked that it 
was beyond his capabilities as an orthopedic surgeon to 
understand how someone's impairment could lessen with time as 
his knees were, clearly, worsening in the same setting. 

Given that the December 2005 and December 2006 reports from 
Wake Forest University Baptist Medical Center referred to 
laxity and/or subluxation of the Veteran's right knee, that 
the March 2007 VA treatment entry specifically referred to 
laxity of the right lateral collateral ligament, and that Dr. 
Dean stated that the Veteran's instability had not 
disappeared, the Board cannot conclude that there is clear 
evidence of material improvement in the Veteran's recurrent 
instability of the right knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  It is also not reasonably certain that 
any material improvement found would be maintained under the 
ordinary conditions of life.  Therefore, the Board finds that 
the evidence is not sufficient to justify the reduction of 
the 10 percent rating for recurrent subluxation of the right 
knee that was in effect for more than five years.  See 
Kitchens v. Brown, 7 Vet. App. 320 (1995).  Accordingly, the 
Board concludes that the reduction in the disability rating 
was not proper, and the 10 percent rating is restored for the 
period since April 1, 2006.  


ORDER

The reduction of the disability rating for recurrent 
subluxation of the right knee from 10 percent to 0 percent 
(noncompensable), effective April 1, 2006, was improper; and 
the 10 percent rating is restored.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


